Exhibit 10.1
SETTLEMENT AGREEMENT
This Settlement Agreement (this “Agreement”) is made as of May 27, 2009, by and
among:

  •  
Rio Vista Energy Partners L.P., a Delaware limited partnership (“Parent”),

  •  
Rio Vista ECO LLC, an Oklahoma limited liability company (“ECO”),

  •  
TCW Asset Management Company, a California corporation, solely in its capacity
as administrative agent for Holder (in such capacity, together with its
successors and assigns in such capacity, “Administrative Agent”), and

  •  
TCW Energy X Blocker (Rio Vista), L.L.C., a Delaware limited liability company
(“TCW Blocker”), as the holder of the Notes issued pursuant to the Note Purchase
Agreement described below (in such capacity, together with its successors and
assigns=, “Holder”) and as the owner of the Warrant described in the Note
Purchase Agreement (in such capacity, together with its successors and assigns,
“Warrant Owner”).

R E C I T A L S:
WHEREAS, Rio Vista Penny LLC, an Oklahoma limited liability company (“Company”),
Administrative Agent, and the noteholders party thereto entered into that
certain Note Purchase Agreement dated as of November 19, 2007 (as amended or
supplemented to the date hereof, the “Note Purchase Agreement”), for the purpose
and consideration therein expressed, whereby ltrchsuch noteholders made senior
secured term loans to Company as therein provided;
WHEREAS, Defaults and Events of Defaults now exist and are continuing under the
Note Purchase Agreement;
WHEREAS, pursuant to the terms and provisions of the Warrant, Warrant Owner
previously exercised its right to purchase 400,000 common units of Parent (the
“Purchased Parent Units”) from Parent (the “Warrant Exercise”); and
WHEREAS, pursuant to that certain Assignment and Assumption dated of even date
herewith, Holder purchased all of the Notes issued pursuant to the Note Purchase
Agreement;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the various acknowledgments and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby
acknowledge and agree as follows:
SECTION I. =DEFINITIONS
Unless the context otherwise requires or unless otherwise expressly defined
herein, the terms defined in the Note Purchase Agreement shall have the same
meanings whenever used in this Agreement. As used herein, terms defined above
have the meanings given them above, and the following additional terms shall
have the following meanings:
“Acquired Assets” means the assets of Company (including without limitation the
stock of MV Pipeline), GO, GO LLC, and Rio Vista Operating.
“Agreed Asset Value” means $12,000,000.
“Equity Foreclosure Date” means the date on which the Equity Foreclosure Sale
was conducted.
=default“Equity Foreclosure Sale” means the foreclosure sale conducted by
Administrative Agent, as secured party, on May 27, 2009 at or about 11:00 a.m.
at the offices of Thompson & Knight LLP, 1722 Routh Street, Suite 1500, Dallas,
Texas 75201 with respect to all of the Equity of Company and GO.
“Excluded Obligations” means all obligations and duties owing by any TCW
Released Person or any RVEP Released Person under or with respect to this
Agreement, the Registration Rights Agreement, the Rio Vista Operating
Assignment, the Warrant Assignment, any certificate delivered in connection with
this Agreement, or the Purchased Parent Units.
“Penny Entities” means Company, GO, GO LLC, and MV Pipeline.
“Registration Rights Agreement” means the Registration Rights Agreement in the
form of Exhibit A.
“Rio Vista Operating” means Rio Vista Operating LLC, an Oklahoma limited
liability company.
“Rio Vista Operating Assignment” means the Rio Vista Operating Assignment in the
form of Exhibit B.
“Rio Vista Operating Assignment Date” means the date on which Parent assigned
all of the Equity in Rio Vista Operating to Warrant Owner.
“RVEP Entities” means Parent and ECO.
“RVEP Released Claims” means any and all actions, causes of action, judgment=s,
executions, suits, debts, claims, demands, controversies, liabilities,
obligations, damages and expenses of any and every character (whether known or
unknown, liquidated or unliquidated, absolute or contingent, acknowledged or
disputed, direct or indirect), at law or in equity, of whatsoever kind or nature
(including without limitation claims of usury), whether heretofore or hereafter
accruing, for or because of any matter or things done, omitted or suffered to be
done by any of the RVEP Released Persons prior to and including the date hereof
that in any way directly or indirectly arise out of or in any way are connected
to (a) any of the Note Documents or any default or event of default thereunder,
(b) any negotiation, discussion, enforcement action, agreement or failure to
agree related to any Note Document or any default or event of default
thereunder, (c) any action, event, occurrence, or omission otherwise related to
the rights, duties, obligations and relationships related to any Note Document
among the various RVEP Released Persons, on the one hand, and Administrative
Agent, Holder and/or Warrant Owner, on the other hand, or (d) the operation
and/or administration of the real and personal properties of the Penny Entities
or Rio Vista Operating prior to the date of this Agreement, provided that the
RVEP Released Claims do not include the Excluded Obligations or any claims,
demands or other actions to assert or enforce the Excluded Obligations.

 

2



--------------------------------------------------------------------------------



 



“RVEP Released Persons” means each RVEP Entity, Regional Enterprises, Inc., Penn
Octane Corporation, and Rio Vista GP LLC, together with each of their respective
employees, agents, attorneys, officers, partners, shareholders, accountants,
consultants, directors, and Affiliates, and their respective successors and
assigns, excluding however the Penny Entities and Rio Vista Operating.
“Tax” means (a) all taxes, assessments, charges, duties, fees, levies, imposts
or other similar charges imposed by a taxing authority, including without
limitation all income, franchise, profits, margins, capital gains, capital
stock, transfer, gross receipts, sales, use=, transfer, service, occupation, ad
valorem, real or personal property, excise, severance, windfall profits,
customs, premium, stamp, license, payroll, employment, social security,
unemployment, disability, environmental, alternative minimum, add-on,
value-added, withholding and other taxes, assessments, charges, duties, fees,
levies, imposts or other similar charges of any kind, and all estimated taxes,
deficiency assessments, additions to tax, penalties and interest with respect to
taxes, whether disputed or otherwise and (b) any liability for the payment of
any amounts of the type described in clause (a) as a result of any express or
implied obligation to indemnify or otherwise assume or succeed to the liability
of any other Person as a successor, transferee, by contract, or otherwise.
“Tax Return” means any report, return, election, document, estimated Tax filing,
declaration, claim for refund, information return, or other filing related to
Taxes provided to any taxing authority including without limitation any
schedules or attachments thereto and any amendment thereof.
“TCW Released Claims” means any and all actions, causes of action, judgments,
executions, suits, debts, claims, demands, controversies, liabilities,
obligations, damages and expenses of any and every character (whether known or
unknown, liquidated or unliquidated, absolute or contingent, acknowledged or
disputed, direct or indirect), at law or in equity, of whatsoever kind or nature
(including without limitation claims of usury), whether heretofore or hereafter
accruing, for or because of any matter or things done, omitted or suffered to be
do=ne by any of the TCW Released Persons prior to and including the date hereof
that in any way directly or indirectly arise out of or in any way are connected
to (a) any of the Note Documents or any default or event of default thereunder,
(b) the Equity Foreclosure Sale, (c) the Warrant Exercise, (d) any negotiation,
discussion, enforcement action, agreement or failure to agree related to any
Note Document or any default or event of default thereunder or to the Equity
Foreclosure or the Warrant Exercise, or (e) any action, event, occurrence, or
omission otherwise related to the rights, duties, obligations and relationships
among Parent and the various Restricted Persons and Holder Parties, provided
that the TCW Released Claims do not include the Excluded Obligations or any
claims, demands or other actions to assert or enforce the Excluded Obligations.

 

3



--------------------------------------------------------------------------------



 



“TCW Released Persons” means Administrative Agent, Holder, Warrant Owner,
Royalty Owner, Rio Vista Operating, and each Penny Entity, together with each of
their respective employees, agents, attorneys, officers, partners, shareholders,
accountants, consultants, directors, and Affiliates, and their respective
predecessors in interest and successors and assigns.
“Warrant Assignment” means the Warrant Assignment in the form of Exhibit C.
SECTION II. WARRANT AGREEMENTS
2.1. =tRegistration Rights. Parent hereby agrees (a) to grant Warrant Owner the
right to participate, to the extent permitted by applicable Law, in any
subsequent registration of Parent’s common units, upon and pursuant to the terms
of the Registration Rights Agreement, and (b) to duly execute and deliver the
Registration Rights Agreement to Warrant Owner contemporaneously with the
effectiveness of this Agreement.
2.2. Sale of Warrant. Warrant Owner hereby agrees (a) to sell the portion of the
Warrant remaining following the Warrant Exercise to Parent in consideration of
the agreements of Parent set forth in this Agreement (including without
limitation the agreements of Parent set forth in Section 2.1 and Section 3), and
(b) to duly execute and deliver the Warrant Assignment to Parent
contemporaneously with the effectiveness of this Agreement. After such sale and
assignment, neither Administrative Agent, Warrant Owner, nor Holder shall have
any further rights under the Warrant.
SECTION III. FORECLOSURE AGREEMENTS
3.1. Equity Foreclosure. Pursuant to the Equity Foreclosure Sale, Holder
purchased all of the Equity of Company and GO. Each RVEP Entity hereby
(a) ratifies and confirms the Equity Foreclosure Sale in all respects and agrees
not to challenge or dispute the Equity Foreclosure Sale or any aspect thereof in
any way, (b) agrees that the Equity Foreclosure Sale constituted a “public
disposition” under the UCC, (c) agrees that every aspect of the Equity
Foreclosure Sale (including without limitation the notice, method, manner, time
and place) was commercially reasonable in all respects, and (d) acknowledges
that Holder purchased all of the Equity of Company and GO at the Equity
Foreclosure Sale, together with all related rights of ownership in and to such
Persons.

 

4



--------------------------------------------------------------------------------



 



3.2. Asset Foreclosure. Administrative Agent and/or Holder may hereafter elect
to pursue appropriate foreclosure action with respect to some or all of the real
and personal property of the Penny Entities, which may include judicial
foreclosure proceedings in the State of Oklahoma (collectively, the “Asset
Foreclosure”). In the event that Administrative Agent and/or Holder pursues an
Asset Foreclosure, Parent agrees that it will not (and will cause its
Subsidiaries to not) contest or otherwise intervene in any Asset Foreclosure
proceedings. =
3.3. Operations. Rio Vista Operating is the operator of the oil and gas
properties owned by the Penny Entities, and it has no other business activities.
In consideration of Warrant Owner’s agreement to sell the Warrant to Parent
pursuant to Section 2.2, Parent hereby agrees to (a) to assign all of the Equity
in Rio Vista Operating to Warrant Owner, and (b) to duly execute and deliver the
Rio Vista Operating Assignment to Warrant Owner contemporaneously with the
effectiveness of this Agreement.
3.4. Further Assurances and Information. Each RVEP Entity hereby agrees that
from time to time: (a) it shall each execute or deliver to Administrative Agent
such further instruments or documents, and take such further action, as are
reasonably requested by Administrative Agent to accomplish the transactions
described in this Agreement, (b) it shall otherwise reasonably cooperate with
ltrchAdministrative Agent in Administrative Agent’s effort to conduct subsequent
sales or other dispositions of assets in connection with an Asset Foreclosure,
and (c) it will promptly furnish to Administrative Agent any information within
its possession which Administrative Agent may from time to time request
concerning the businesses, properties, prospects, financial condition and
operations of Rio Vista Operating or any Penny Entity (including without
limitation books, records, maps, engineering information, software, contracts,
and other information related to the real and personal property of Rio Vista
Operating or any Penny Entity). In addition, each RVEP Entity hereby agrees that
Administrative Agent and/or Holder (in the exercise of their discretion) shall
be entitled to make offers of employment to employees of Parent or its
Subsidiaries whose employment relates to the operations and/or administration of
the real and personal properties of the Penny Entities or Rio Vista Operating.
3.5. Tax Treatment. = The RVEP Entities and TCW Blocker acknowledge and agree
that, for federal income tax purposes:
(a) The Warrant Exercise will be treated as if Parent sold, and TCW Blocker
purchased, the Purchased Parent Units in exchange for a reduction in the
outstanding amount of accrued but unpaid interest on the Notes and the then
outstanding principal amount of the Notes in an aggregate amount equal to the
fair market value of the Purchased Parent Units at the time of the Warrant
Exercise.
(b) The sale of the remaining portion of the Warrant pursuant to Section 2.2 and
Section 3 hereof will be treated as if Parent sold, and TCW Blocker purchased,
all of the assets of Rio Vista Operating and the agreements of Parent set forth
in this Agreement in exchange for the fair market value of the remaining portion
of the Warrant.

 

5



--------------------------------------------------------------------------------



 



(c) The Equity Foreclosure Sale will be treated as if Parent sold, and TCW
Blocker purchased, all of the assets of Company (which includes the stock of MV
Pipeline) and all of the assets of GO (which includes all of the assets of GO
LLC) in exchange for any remaining accrued but unpaid interest on the Notes and
the =7 then remaining outstanding principal amount of the Notes.
(d) The Asset Foreclosure will not have any federal income tax consequences
other than in connection with any foreclosure action with respect to some or all
of the real and personal property of MV Pipeline.
The RVEP Entities and TCW Newco shall report, and shall cause their Subsidiaries
and Affiliates to report, the transactions contemplated hereby on all Tax
Returns in a manner consistent with the treatment set forth above in this
Section 3.5.
3.6. FIRPTA Certificate. On or prior to the Equity Foreclosure Date, Parent
shall have delivered to TCW Blocker a certificate to the effect that Parent is
not a “foreign person” within the meaning of Section 1445 of the Internal
Revenue Code and the Treasury Regulations thereunder in the form of Exhibit D.
3.7. Invoices. In the event that Rio Vista Operating or any Penny Entity
receives an invoice or other claim after the date hereof (a) for accounting
services rendered to such Persons prior to the date hereof, (b) for petroleum
engineering services related to the assets of the Penny Entities rendered prior
to the date hereof, or (c) related to the businesses or operations of Parent or
any of its Subsidiaries (other than the Penny Entities and Rio Vista Operating),
then Parent hereby agrees that it will pay such invoice or claim directly to the
Person to whom it is owed or, if requested by the applicable Penny Entity or Rio
Vista Operating, reimburse such Person for such expense promptly upon its
request therefor.
SECTION IV. REPRESENTATIONS, WARRANTIES AND AGREEMENTS
wrapdefaultEach RVEP Entity hereby represents, warrants, acknowledges, admits
and agrees as follows:
(a) This Agreement is the legal, valid and binding obligation of each RVEP
Entity, enforceable against each in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or similar Laws of general
application relating to the enforcement of creditors’ rights and by general
principles of equity.
(b) Such RVEP Entity has the corporate or company power, and has been duly
authorized by all requisite action, to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement has been duly executed and
delivered by such RVEP Entity.

 

6



--------------------------------------------------------------------------------



 



(c) The execution, delivery and performance of this Agreement by =1 such RVEP
Entity does not and will not (i) to the best of its knowledge, violate any law,
rule, regulation or court order to which it is subject, (ii) conflict with or
result in a breach of its charter, bylaws, or any agreement or instrument to
which it is a party or by which it or its properties are bound, or (iii) to the
best of its knowledge, result in the creation or imposition of any lien,
security interest or encumbrance on any property of such RVEP Entity, whether
not owned or hereafter acquired, other than liens in favor of Administrative
Agent or Holders granted pursuant to the Note Documents.
(d) The recitals set forth above are true and accurate and are an operative part
of this Agreement.
(e) After giving effect to the provisions of Section 7.2, no contractual
agreements (whether written or oral) exist between Rio Vista Operating or any
Penny Entity, on the one hand, and Parent or any other Subsidiary or Affiliate
of Parent, on the other hand.
(f) The Penny Entities and Rio Vista Operating have no Deposit Accounts, except
for (i) the following Deposit Accounts established at Bank of Eufaula, 102 N.
Main, P=1 .O. Box 607, Eufaula, OK 74432:

         
Rio Vista Penny, LLC — Operating Account
    #6524272  
Rio Vista Penny, LLC — Savings Account
    #494512    
Rio Vista Penny, LLC — CD #1
    #27770    
Rio Vista Penny, LLC — CD #2
    #27888    
=arrsid11804459 Rio Vista Penny, LLC — Custody Account
    #6524250  

and (ii) two Deposit Accounts established at Wells Fargo Bank National
Association with nominal balances, which are to be closed.
(g) (i) Each of ECO, Company, GO, and GO LLC has been treated as disregarded
from Parent for federal tax purposes, and MV Pipeline has been treated as a
corporation for federal tax purposes, at all times prior to the Equity
Foreclosure Date, and Rio Vista Operating has been treated as disregarded from
Parent for federal tax purposes at all times prior to the Rio Vista Operating
Assignment Date; (ii) there are no unpaid income or franchise taxes for calendar
year 2008 or any prior years in an aggregate amount in excess of $100,000 due
from the Penny Entities and Rio Vista Operating relating to the Penny Entities
and Rio Vista Operating; (iii) there are no liens for Taxes (other than liens
for Taxes not yet due and payable) upon any of the Acquired Assets or the assets
of MV Pipeline; (iv) there has been no issue raised or adjustment proposed (and
to Parent’s knowledge, none is pending) by any taxing authority in connection
with any Tax for a period on or before the date of this Agreement; (v) none of
any RVEP Entity, any Penny Entity, or Rio Vista Operating has received any
notice from any taxing authority that any Tax Return is being audited or may be
audited or examined; (vi) no waiver or extension of any statute of

 

7



--------------------------------------------------------------------------------



 



limitations as to any Tax matter relating to the Acquired Assets or MV Pipeline
has been given by or requested from any RVEP Entity, any Penny Entity, or Rio
Vista Operating; (vii) to Parent’s knowledge, no claim has been made by any
taxing authority in a jurisdiction where an RVEP Entity, a Penny Entity, or Rio
Vista Operating does not file a Tax= Return that such entity is or may be
subject to taxation in that jurisdiction; (viii) none of any RVEP Entity, any
Penny Entity, or Rio Vista Operating is a party to any Tax allocation or sharing
agreement with respect to MV Pipeline or the Acquired Assets; (ix) Parent is not
a “foreign person” within the meaning of Section 1445 of the Internal Revenue
Code and the Treasury Regulations thereunder; (x) each RVEP Entity, each Penny
Entity, and Rio Vista Operating has complied with all applicable laws relating
to the paying and withholding of Taxes and has duly and timely withheld and paid
over to the appropriate taxing authority all amounts required to be so withheld
and paid under all applicable laws; and (xi) none of the Acquired Assets is an
interest in any joint venture, partnership, or other entity, arrangement, or
contract that is or could be treated as a partnership for federal tax purposes.
(h) Neither any Penny Entity nor any RVEP Entity or any Affiliate thereof has
(i) sold, transferred, leased, exchanged, alienated or otherwise disposed of any
Collateral or any material interest therein, or discounted, sold, pledged or
assigned any notes payable to any Penny Entity, accounts receivable or future
income of any Penny Entity, except (1) equipment owned by a Penny Entity that
was worthless or obsolete or which was replaced by equipment of equal
suitability and value, and (2) inventory owned by a Penny Entity that was sold
in the ordinary course of business on ordinary trade terms, or (ii) created any
mortgage or deed of trust lien or security interest in any Collateral (except
for those arising under the Security Documents). Rio Vista Operating has not
sold, transferred, leased, exchanged, alienated or otherwise disposed of any
licenses, leases, permits or other assets necessary for the operations of the
oil and gas properties owned by the Penny Entities.
For the avoidance of doubt and notwithstanding any other provision of this
Section 4, no RVEP Entity is making any representation or warranty with respect
to whether (a) any of the assets of the Penny Entities or Rio Vista Operating is
useful for any particular purpose, (b) any of such assets has been maintained in
accordance with prudent industry standards, or (c) any of such assets is in good
condition or repair.=
SECTION V. TAX MATTERS
5.1. Allocation. The Agreed Asset Value represents the amount agreed upon by the
RVEP Entities and TCW Blocker to be the aggregate fair market value of the
Acquired Assets. On or before the date of this Agreement, the RVEP Entities and
TCW Blocker shall agree in writing as to the allocation of the Agreed Asset
Value among the Acquired Assets in a manner consistent with Section 1060 of the
Internal Revenue Code and the Treasury Regulations promulgated thereunder (and
any sim=ilar provision of state, local, or foreign law, as appropriate), based
upon the fair market value of such assets (the “Allocation Schedule”). The RVEP
Entities and TCW Blocker (or their applicable Affiliates) shall report the
transactions contemplated hereby on all Tax Returns, including without
limitation Form 8594, in a manner consistent with the Allocation Schedule. No
party shall take a position with a tax authority that is inconsistent with the
Allocation Schedule. The Allocation Schedule shall be attached to this Agreement
as Exhibit E.

 

8



--------------------------------------------------------------------------------



 



5.2. Transfer Taxes. To the best knowledge of each RVEP Entity, no sales,
transfer or similar Tax will be collected from TCW Blocker in connection with
the transactions contemplated pursuant to this Agreement (other than the Asset
Foreclosure).
5.3. Tax and Audit Cooperation; Records. The RVEP Entities and TCW Blocker agree
to furnish or cause to be furnished to each other, upon request, as promptly as
practicable, such information and assistance relating to the Penny Entities, Rio
Vista Operating, and the Acquired Assets (including without limitation access to
books and records) as is reasonably necessary for the preparation and filing of
all Tax Returns and the preparation of audited financial statements in
accordance with GAAP in connection with matters relating to or affected by the
operations of the Penny Entities prior to the Equity Foreclosure Date or Rio
Vista Operating prior to the Rio Vista Operating Assignment Date, including
without limitation the making of any election relating to Taxes, the preparation
for any audit by any taxing authority, the making of any voluntary disclosures,
and the prosecution or defense of any claim, suit or proceeding relating to any
Tax. Notwithstanding anything to the contrary herein, the RVEP Entities and TCW
Blocker shall retain all books and records with respect to Taxes pertaining to
the Penny Entities, Rio Vista Operating, or the Acquired Assets for a period of
at least six (6) years following the date of this Agreement.
faauto
SECTION VI. CONDITIONS OF EFFECTIVENESS
This Agreement shall become effective upon the receipt by Administrative Agent
of counterparts of this Agreement originally executed and delivered by each
applicable party hereto and in such numbers as Administrative Agent or its
counsel may reasonably request.
SECTION VII. MISCELLANEOUS EFFECT AND CONSTRUCTION OF AGREEMENT
7.1. Reviewed by Attorneys. Each RVEP Entity represents and warrants to
Administrative Agent and each Holder that it (a) understands fully the terms of
this Agreement and the consequences of the execution and delivery hereof,
(b) has been afforded an opportunity to have this Agreement reviewed by, and to
discuss this Agreement with, such attorneys and other persons as Company m=ay
wish, and (c) has entered into this Agreement of its own free will and accord
and without threat, duress or other coercion of any kind by any Person. The
parties hereto acknowledge and agree that neither this Agreement shall not be
construed more favorably in favor of one than the other based upon which party
drafted the same, it being acknowledged that all parties hereto contributed
substantially to the negotiation and preparation of this Agreement.

 

9



--------------------------------------------------------------------------------



 



7.2. Releases.
(A) To induce Holder Parties to enter into this Agreement, each RVEP Entity
hereby (i) represents and warrants that as of the date of this Agreement
(1) none of the TCW Released Claims has been assigned, transferred, or sold to
any third party and (2) there are no claims or offsets against or defenses or
counterclaims to its obligations under the Note Documents, and waives any and
all such claims, offsets, defenses, or counterclaims, whether known or unknown,
arising prior to the date of this Agreement=b0, (ii) releases and forever
discharges the TCW Released Persons from any and all TCW Released Claims, and
(iii) covenants not to assert (and not to assist or enable any other Person to
assert) any TCW Released Claim against any TCW Released Person. The RVEP
Entities acknowledge and agree that such release is a general release of any and
all TCW Released Claims that constitutes a full and complete satisfaction for
all or any alleged injuries or damages arising out of or in connection with the
TCW Released Claims, all of which are herein compromised and settled.
(B) To induce the RVEP Entities to enter into this Agreement, each of
Administrative Agent, Holder, and Warrant Owner hereby (a) represents and
warrants that as of the date of this Agreement (1) none of the RVEP Released
Claims has been assigned, transferred, or sold to any third party and (2)there
are no claims or offsets against or defenses or counterclaims to its obligations
under the Note Documents, and waives any and all such claims, offsets, defenses,
or counterclaims, whether known or unknown, arising prior to the date of this
Agreement, (b) releases and forever discharges the RVEP Released Persons from
any and all RVEP Released Claims, and (c) covenants not to assert (and not to
assist or enable any other Person to assert) any RVEP Released Claim against any
RVEP Released Person. Each of Administrative Agent, Holder, and Warrant Owner
acknowledges and agrees that such release is a general release of any and all
RVEP Released Claims that constitutes a full and complete satisfaction =for all
or any alleged injuries or damages arising out of or in connection with the RVEP
Released Claims, all of which are herein compromised and settled.

 

10



--------------------------------------------------------------------------------



 



(C) Each party to this Agreement hereby agrees that (i) any and all indebtedness
or other liabilities or obligations for the payment of money owing by Rio Vista
Operating or any Penny Entity to Parent or any other Subsidiary or Affiliate of
Parent is hereby terminated and canceled, and (ii) any and all indebtedness or
other liabilities or obligations for the payment of money owing by Parent or any
Subsidiary or Affiliate of Parent (other than Rio Vista Operating and the Penny
Entities) to Rio Vista Operating or any Penny Entity is hereby terminated and
canceled.
(D) = Notwithstanding anything that may be to the contrary in this Agreement,
the Excluded Obligations are not released or terminated hereby and remain in
full force and effect.
7.3. Entire Agreement. This Agreement sets forth the entire agreement among the
parties hereto with respect to the subject matter hereof. Company has not
received or relied on any agreements, representations, or warranties of
Administrative Agent, Holder, Warrant Owner, or Holders, except as specifically
set forth herein. Company acknowledges that it is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement. All of the various representations, warranties, covenants and
agreements in this Agreement or in the various Exhibits to this Agreement that
are executed and delivered pursuant to this Agreement shall survive the
execution and delivery= of this Agreement and such other agreements and the
performance hereof and thereof.
7.4. Note Document. This Agreement is a Note Document, and all provisions in the
Note Purchase Agreement pertaining to Note Documents apply hereto and thereto.
7.5. Severability. In case any provision in or obligation hereunder or any shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
7.6. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
7.7. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHAL=L BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

11



--------------------------------------------------------------------------------



 



7.8. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
This Agreement may be validly executed by facsimile or other electronic
transmission.
[The remainder of this page has been intentionally left blank.]

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties heret=o have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

                      RIO VISTA ENERGY PARTNERS L.P.    
 
                    By:   Rio Vista GP LLC, its sole general partner    
 
               
 
      By:        
 
         
 
Ian Bothwell    
 
          Manager and acting CEO    
 
                    RIO VISTA ECO LLC    
 
               
 
  By:                                   Ian Bothwell             Manager    
 
                    TCW ASSET MANAGEMENT COMPANY,         as Administrative
Agent    
 
               
 
  By:                                   Patrick Hickey             Senior Vice
President    
 
               
 
  By:                                   Curt S. Taylor             Senior Vice
Pre=sident    
 
                    TCW ENERGY X BLOCKER (RIO VISTA), L.L.C.,         as Holder
and as Warrant Owner    
 
                    By:   TCW Asset Management Company, as             Manager  
 
 
               
 
      By:        
 
         
 
Patrick Hickey    
 
          Senior Vice President    
 
               
 
      By:        
 
         
 
Curt S. Taylor    
 
          Senior Vice President    

[Settlement Agreement]

 

 



--------------------------------------------------------------------------------



 



Each of the following entities hereby joins this Agreement in order to evidence
its agreement to the provisions of Section 7.2. All of the other signatories to
this Agreement hereby consent to Ian Bothwell’s binding signing on behalf of the
entities listed below.

                  RIO VISTA PENNY=RSID6302100 LLC    
 
           
 
  By:        
 
     
 
Ian Bothwell     
 
      Manager    
 
                RIO VISTA GO LLC    
 
           
 
  By:        
 
     
 
Ian Bothwell     
 
      Manager    
 
                GO, LLC    
 
           
 
  By:        
 
     
 
Ian Bothwell    
 
      Manager    
 
                MV PIPELINE COMPANY    
 
           
 
  By:        
 
     
 
Ian Bothwell    
 
      President    
 
                RIO VISTA OPERATING LLC    
 
           
 
  By:        
 
     
 
Ian Bothwell    
 
      Manager    

[Settlement Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
REGISTRATION RIGHTS AGREEMENT

          =o   Exhibit A   [Settlement Agreement]

 

 



--------------------------------------------------------------------------------



 



=033EXHIBIT B
RIO VISTA OPERATING ASSIGNMENT

               Exhibit B   [Settlement Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
WARRANT ASSIGNMENT

               Exhibit C   [Settlement Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
CERTIFICATION OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including dbchwithout
limitation Section 1445), the owner of a disregarded entity (which has legal
title to a U.S. real property interest under local law) will be the transferor
of the property and not the disregarded entity. To inform TCW Energy X Blocker
(Rio Vista), L.L.C. that withholding of tax is not required upon the disposition
of a U.S. real property interest by Rio Vista Energy Partners L.P. in connection
with the transactions contemplated by that certain Settlement Agreement dated as
of May 27, 2009, the undersigned hereby certifies the following on behalf of Rio
Vista Energy Partners L.P.:
1. =angfenp1033 Rio Vista Energy Partners L.P. is not a foreign corporation,
foreign partnership, foreign trust or foreign estate (as those terms are defined
in the Code and the Treasury Regulations);
2. Rio Vista Energy Partners L.P. is not a disregarded entity as defined in
Treasury Regulations Section 1.1445-2(b)(2)(iii);
3. Rio Vista Energy Partners L.P.’s U.S. employer identification number is
20-0153267; and
4. Rio Vista Energy Partners L.P.’s office address is 1313 E. Alton Gloor Blvd.,
Suite J, Brownsville, Texas 77526.
Rio Vista Energy Partners L.P. understands that this certification may be
disclosed to the Internal Revenue Service by = TCW Energy X Blocker (Rio Vista),
L.L.C. and that any false statement contained herein could be punished by fine,
imprisonment, or both.
Under penalties of perjury, the undersigned officer hereby declares that he has
examined this certification and, to the best of his knowledge and belief, it is
true, correct and complete, and the undersigned officer further declares that he
has authority to sign this certification on behalf of Rio Vista Energy Partners
L.P.
Dated May 27, 2009

          =ap0   Exhibit D   [Settlement Agreement]

 

 



--------------------------------------------------------------------------------



 



                      RIO VISTA ENERGY PARTNERS L.P.    
 
                    By:   Rio Vista GP LLC, its sole general partner    
 
               
 
      By:        
 
         
 
Ian Bothwell    
 
          Treasurer, Chief Financial Officer and    
 
          =rsid12527079 Principal Accounting Officer    

                        Exhibit E-2   [Settlement Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
ALLOCATION SCHEDULE
The RVEP Entities and TCW Blocker agree that the Agreed Asset Value shall be
allocated among the Acquired Assets for federal income tax and accounting
purposes using the residual method in accordance with Section 1060 of the
Internal Revenue Code and the Treasury Regulations thereunder as set forth
below. The class references are in accordance with Sections 1.338-6 and 1.1060-1
of the Treasury Regulations.

                  ltrparAsset Class:   Acquired Assets:   Allocation based on
fair market value (“FMV”) (determined as follows):   Allocation based on FMV:
 
               
Class I
  Cash


Cash Equivalents   FMV = The value reflected for such assets on Company’s, GO’s,
GO LLC’s, and Rio Vista Operating’s balance sheets as of the Equity Foreclosure
Date and the Rio Vista Operating Assignment Date, whichever the case may be   =
h$100,000  
 
               
Class II
  Actively Traded Securities   FMV = The trading price of such assets on the
Equity Foreclosure Date and the Rio Vista Operating Assignment Date, whichever
the case may be   $ 0  
 
               
Class III
  Accounts Receivable

Other Mark-to-Market Assets

Debt Instruments   FMV = The book value reflected for such assets on Company’s,
GO’s, GO LLC’s, and Rio Vista Operating’s balance sheets as of the Equity
Foreclosure Date and the Rio Vista Operating Assignment Date, whichever the case
may be   $ 500,000  
 
               
=9 Class IV
  Inventory   FMV = The book value reflected for such inventory on Company’s,
GO’s, GO LLC’s, and Rio Vista Operating’s balance sheets as of the Equity
Foreclosure Date and the Rio Vista Operating Assignment Date, whichever the case
may be   $ 0  
 
               
Class V
  Furniture

Fixtures

Equipment

Other Assets not Covered by
Other Classes   =ntblFMV = The value for such assets in the engineering reports
for Company and Rio Vista Operating and, for assets not included in the
engineering reports, the book value reflected for such assets (including without
limitation the stock of MV Pipeline) on Company’s, GO’s, GO LLC’s and Rio Vista
Operating’s balance sheets as of the Equity Foreclosure Date and the Rio Vista
Operating Assignment Date, whichever the case may be   $ 11,400,000  

                        Exhibit E-2   [Settlement Agreement]

 

 



--------------------------------------------------------------------------------



 



                  ltrparAsset Class:   Acquired Assets:   Allocation based on
fair market value (“FMV”) (determined as follows):   Allocation based on FMV:
 
               
Class VI
  Customer Contracts

Workforce

=07 Other Intangible Assets Described in Section 197 of the Internal Revenue
Code (except Goodwill/Going Concern)   FMV = The book value reflected for such
assets on Company’s, GO’s, GO LLC’s, and Rio Vista Operating’s balance sheets as
of the Equity Foreclosure Date and the Rio Vista Operating Assignment Date,
whichever the case may be   $ 0  
 
               
Class VII
  Goodwill/Going Concern   FMV = The Agreed Asset Value reduced by the
allocation of the Agreed Asset Value to all other Acquired Assets   $ 0  
 
               
 
      Total Agreed Asset Value   $ 12,000,000  

 

      Note 1:  
Company, GO, GO LLC, and Rio Vista Operating are all single-member limited
liability companies disregarded as separate from Parent for federal tax purposes
under Section 301.7701-3 of the Treasury Regulations.= Thus, the acquisition of
these entities (pursuant to the Settlement Agreement) by TCW Blocker is treated
as a direct acquisition of the assets (and assumption of the liabilities) of
Company (including without limitation the stock of MV Pipeline), GO, GO LLC, and
Rio Vista Operating. Consequently, the calculation of the Agreed Asset Value and
the allocation of the Agreed Asset Value to the Acquired Assets is with respect
to assets held by (and within) Company, GO, GO LLC, and Rio Vista Operating.
  Note 2:  
In accordance with Section 1060 of the Internal Revenue Code, using the residual
method, the Agreed Asset Value is first allocated to any Class I assets
transferred by Parent. Any remaining Agreed Asset Value is then allocated to
Class II assets based on their fair market values on the Equity Foreclosure Date
and the Rio Vista Operating Assignment Date, whichever the case may be, and
then, in turn, to Class III, Class IV, Class V, and Class VI assets in the same
manner. Any remaining Agreed Asset Value is considered goodwill or going concern
value and allocated to Class VII. If there are no assets in a particular class,
that class is ignored and the next class is considered. The amount of the
Ag=reed Asset Value allocated to an asset, other than a Class VII asset, cannot
exceed its fair market value on the date of transfer.

     Exhibit E-2   [Settlement Agreement]

 

 